Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to the claims have overcome the previously presented claim objections and 35 USC 112 2nd paragraph rejections. The amendments to the claims have overcome the previously presented 35 USC 102a1 rejection of claim 1 over Borillo. In view of the amendments, a new 35 USC 102a1 rejection is presented below. The double patenting rejections have been maintained and updated in view of the amendments to claim 1 and the addition of new claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terliuc et al. (WO 2011/111040 A2, which corresponds to US 2013/0023920 – citations taken from US 2013/0023920). Terliuc discloses a system comprising an expandable member (248; fig. 2b) that is inflatable and adapted for delivery into and expansion within the patient, a tube (212 and 244, up until transition to balloon 248; fig. 2b) in fluid communication with a space inside the expandable member (see fig. 2b), and a filter (252) disposed in the tube upstream from the expandable member, the filter having upstream and downstream sides (fig. 2b) (see at least [0104]-[0106]). Regarding the recitation of intended use “for treatment of an aneurysm in a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims (14, 15, 18), 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), 17 and 19, respectively, of U.S. Patent No. 9,289,536 in view of Khosravi et al. (US 7,872,068; “Khosravi”). Claims (1), 17, and 19 of ‘536 claim the invention of instant claims (14,15,18), 17, and 19, respectively, but fails to expressly claim that the method is for treatment of an aneurysm. Khosravi discloses that it is well known to treat an aneurysm by inserting an expandable member into the aneurysm, the expandable member thereafter expanded by filling the expandable member with a mixture of polymer precursors and a free radical initiator that polymerize to form a hardened material within the aneurysm (col. 3, ll. 22-30; col. 2, ll. 10-20; col. 9, ll. 20-col. 10, ll. 22). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of claims 1, 17, and 19 of ‘536 to include its use in treatment of an aneurysm in view of Khosravi for the predictable result of occluding the aneurysm by expansion of the expandable member via a mixture that hardens once in place after delivery into the expandable member.  Regarding the limitations found in claims (1), 17, and 19 of '536 which are not found in claims (14, 15, 18), 17, and 19 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claims 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18, 17, and 14, respectively, of U.S. Patent No. 10,201,638. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14, 15, 16, 17, 18, and 19 are merely broader than claims 12, 13, 15, 18, 17, and 14, respectively, of ‘638 and are therefore “anticipated” by claims 12, 13, 15, 18, 17, and 14, respectively, of ‘638. Regarding the limitations found in claims .
Claims (1-5,21), 6, 7, 8, 9, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), 3, 6, 7, 8, 9, 11, and 5 respectively, of U.S. Patent No. 10,201,638 in view of Khosravi et al. (US 7,872,068). Claims (1), 3, 6, 7, 8, 9, 11, and 5 claim the invention of instant claims (1-5,21), 6, 7, 8, 9, 10, 12, and 13 including an expandable member and a tube in fluid communication with the space inside the expandable member, but do not require that the expandable member is inflatable, or a single or double walled balloon. Khosravi discloses an expandable member intended to be inserted into an aneurysm, the expandable member thereafter expanded by filling the expandable member with a mixture of polymer precursors and a free radical initiator that polymerize to form a hardened material within the aneurysm (col. 3, ll. 22-30; col. 2, ll. 10-20; col. 9, ll. 20-col. 10, ll. 22). Khosravi discloses that the expandable member may be an inflatable, and may comprise a balloon, or a double-walled balloon (col. 9, ll. 20-42). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of claims 1, 3, 5-9 and 11 of ‘536 to form the expandable member from an inflatable single-walled or double-walled balloon in view of Khosravi’s teachings that such construction of an expandable member intended to be placed in an aneurysm and filled with material that hardens within the aneurysm is known and satisfactory.  Regarding the limitations found in claims 1, 3, 5-9, and 11 of ‘638 which are not found in claims 1-10, 12, and 21 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).


Allowable Subject Matter
Claims 2-10 and12-19 would be allowable if a proper terminal disclaimer is filed to overcome the nonstatutory double patenting rejections presented above.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 2/11/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771